DETAILED ACTION
Election of Species
	This application contains claims directed to more than one species of the generic method. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	Species Election: Applicant must elect the isolated Bacillus strain (ex. A12, 54, 681, 721, 300, 101, 235, 86, 102, or 177; listed in claims 36, 51, and 54) which is administered to an animal. 

The above species do not form a single general inventive concept under PCT Rule 13.1 because each species of the generic method involves administration of a unique product. Since the isolated Bacillus strains are not identical, a method comprising administering a feed composition/drinking water comprising Bacillus A12, for example, is considered different from a method administering a Bacillus 681-containing feed composition/drinking water. In addition, these species are not obvious variants of each other based on the current record. 
	Applicant is required, in reply to this action, to elect a single species to which the claims shall be
restricted if no generic claim is finally held to be allowable. The reply must also identify the claims
readable on the elected species, including any claims subsequently added. An argument that a claim is
allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to
additional species which are written in dependent form or otherwise require all the limitations of an
allowed generic claim. Currently, claims 36, 51, and 54 are generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651